IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 02-41199
                         Conference Calendar


ANTHONY BONFANTI, JR.,

                                          Petitioner-Appellant,

versus

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                          Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-02-CV-499
                      --------------------
                        December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Anthony Bonfanti, Jr., Texas prisoner # 228024, was

convicted by a jury in 1978 of aggravated rape and was sentenced

to life imprisonment.    He appeals the district court’s denial of

his 28 U.S.C. § 2254 petition, in which he alleged that he was

being denied his statutory and constitutional right to release on

mandatory supervision.   The district court granted a certificate

of appealability (COA) on this issue.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41199
                                 -2-

     Bonfanti contends that he has a statutory and constitutional

expectation of release on mandatory supervision; that he has such

expectation that his earned and good-conduct time would be

calculated to determine his release date; and that Ex parte

Franks, 71 S.W.3d 327, 328 (Tex. Crim. App. 2001), ignored the

intent of the relevant statute and renders that statute

unconstitutionally vague.   Bonfanti’s arguments are foreclosed

by this court’s decision in Arnold v. Cockrell, 306 F.3d 277

(5th Cir. 2002).

     AFFIRMED.